Citation Nr: 1043041	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for wrist disability.

2.   Entitlement to service connection for back disability.

3.   Entitlement to service connection for tinnitus.

4.   Entitlement to service connection for a stomach disorder.

5.   Entitlement to service connection for residuals of traumatic 
brain injury (TBI) with memory loss and vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran is a member of the Army National Guard (ARNG) who 
served periods of active duty from June to August 1980, and July 
2005 to August 2007.  This claim arises from his period of active 
duty from July 2005 to August 2007

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Wichita, 
Kansas Medical and Regional Office Center (RO) of the Department 
of Veterans Affairs (VA).

The Veteran testified at a personal hearing at the RO in April 
2008.  The Veteran failed to appear for a scheduled Travel Board 
Hearing in April 2010, with good cause not shown for such 
failure.  Accordingly, his request for a Travel Board hearing is 
considered withdrawn.  38 C.F.R. § 20.702 (d) (2010). 

The Board notes that at the April 2008 personal hearing the 
Veteran testified that it was his right wrist that had been 
injured not his left wrist.  A review of the original claim 
reveals the veteran claimed a left wrist injury.  As such the 
Board is recharacterizing the claim as a wrist disability.

The issues of entitlement to service connection for wrist 
disability, back disability (described as spina bifida), a 
stomach disorder, and residuals, TBI with memory loss and vertigo 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran should further 
action be required.

FINDING OF FACT

The Veteran has tinnitus which was incurred as a result of 
service. 
CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  By this decision, the Board is granting in 
full the benefit sought on appeal.  Even assuming that error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

I.  Criteria
Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).
In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. Analysis

The Veteran asserts that his current tinnitus had its onset 
during his period of service.  The Veteran's DD Form 214 listed 
his military occupational specialty 
as an artilleryman.  The Veteran's service medical records are 
unavailable.  

At a hearing at the RO in April 2009 the Veteran testified, in 
essence, that he had been given a hearing test prior to 
deployment and passed the test.  During service he had been 
exposed in close proximity to improvised explosive devices (IEDs) 
and mortar attacks.  He was retested upon his return and informed 
the examiner that his hearing had worsened; and he had a ringing 
in his ears.  The tinnitus seemed worse at night.  He has since 
been seen at the VA and issued hearing aids.  He has undergone 
several hearing tests at work and noted that, "I've got constant 
crickets."

The Veteran submitted a claim for service connection for hearing 
loss and tinnitus in October 2007 shortly after his release from 
active duty.    

In a November 2007 VA audiological examination he reported 
constant bilateral tinnitus.  He was an artilleryman in the Army 
National Guard.  He was activated and served in Iraq where he was 
exposed to noise from explosions and weapons as well as being 
treated for an ear infection.  He also reported recreational 
noise exposure while hunting.   He reported constant tinnitus.  
He was unsure of the exact date of onset, but believed it first 
occurred in service.  The examiner diagnosed high frequency 
bilateral hearing loss and constant bilateral tinnitus.  It was 
noted that a medical opinion was not requested.

By rating action in March 2008 service connection was granted for 
bilateral hearing loss.  However service connection was denied 
for tinnitus, noting that it was not shown in service.

The Board finds that sufficient evidence of continuity of 
tinnitus since service has been established.  In this regard, the 
Veteran's credible testimony indicates that he experienced 
tinnitus in service as a result of combat noise exposure.  The 
post-service medical records provide credible evidence which 
corroborates the Veteran's report of in service noise trauma.  
The records also establish continuity of tinnitus since service.  
Therefore, resolving any doubt in the Veteran's favor, the Board 
concludes that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service connection 
for wrist and back disabilities, stomach disorder, and TBI 
residuals is warranted.  The record as it stands is currently 
inadequate for the purpose of rendering a fully informed 
decision.

Pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability or 
consistent and recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
and (3) an indication that the disability or recurrent symptoms 
of a disability may be associated with the Veteran's service; but 
(4) there is insufficient competent medical evidence on file for 
VA to make a decision on the claim.

Other than the activation examination and a June 2007 
demobilization medical report the Veteran's service treatment 
records are not available.  When, as here, at least a portion of 
the service records cannot be located, through no fault of the 
Veteran, VA has a "heightened" obligation to more fully discuss 
the reasons and bases for its decision and to carefully consider 
applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The Veteran served in the Army National Guard prior to being 
called to active duty for the Gulf War in July 2005.  There have 
been no VA, private, or Army National Guard medical treatment 
records submitted prior to the commencement of his active duty 
period.  Likewise there are no medical treatment records for his 
period of active duty service.  The Veteran was deployed in the 
Gulf War, serving in combat, during the period of April 2006 to 
July 2007.  He has asserted that his claimed TBI residuals; wrist 
disorder; back disorder; and stomach disorder were incurred as a 
result of events during active service, to include his proximity 
to mortars and IEDs.

The record shows that in December 2007, the RO made a request to 
the Kansas Medical Detachment, Patient's Administration, Lenexa, 
KS 66220; and, Battery B, 1st B, 161st FAFC, 2120, 1st Ave, Dodge 
City, KS, to obtain copies of all service treatment records, or 
information as to the location of those records.  In January 
2008, the RO made a request to the Kansas Adjutant General's 
Office, 2800 SW Topeka Blvd, Topeka, KS 66611 to obtain copies of 
all service treatment records, or information as to the location 
of those records.  

The Kansas Adjutant General's Office submitted copies of the NGB 
22, DD 214 and medical documents available as of April 2008, 
these contained no treatment records.  The Adjutant General 
suggested that VA contact the National Personnel Records Center 
(NPRC) to obtain additional active duty treatment records.  

However, it does not appear from the record that the NPRC was 
contacted by VA.  
In this regard, the Board must remand the instant case, and a 
request should then be made to acquire any of the Veteran's 
missing service treatment records from NPRC, that would document 
the veteran's alleged in service conditions.    

In a VA examination in November 2007, the examiner noted the 
claims file was not available.  Regarding the back disorder, the 
veteran reported that while on a recovery mission in Iraq his 
vehicle hit a depression in the road pretty hard causing a sharp 
burning pain in his lower back.  He was seen by the medics and 
told to put ice on it and returned to duty.  The examiner noted 
that August 2007 demobilization x-rays found no fractures or 
gross problems.  The veteran's back was stable and he was not 
currently treated for a back condition.  X-rays of the spine 
revealed spina bifida occulta L5 with slight narrowing of the L4- 
L5 interspaces.  No acute osseous abnormalities seen.  

The veteran reported injuring his left wrist while helping to 
lift a 50 caliber machine gun in 2006.   He felt a sharp pain to 
the ulnar side of the left wrist.  He had not been seen at that 
time or since by a physician.  The wrist still continues to 
bother him with certain movements with associated numbness to the 
tip of the 2nd to 4th fingers.  X-rays of the left wrist was 
normal.  The veteran's left wrist pain was intermittent with 
periods of remission and he was not currently treated for a wrist 
condition.  

The veteran reported stomach problems including diarrhea and some 
cramping.  He thought it was the food and the stress of being in 
Iraq.  He was not treated in Iraq.  He tried using imodium and 
pepto bismal but they did not help much.  His stomach was 
actually worse since returning home.  He denied nausea, vomiting, 
or blood in stool.  

The veteran reported having an IED explode within 50 feet of his 
moving vehicle.  While no damage had been done to the vehicle the 
explosion did move the vehicle over.  He had a brief period of 
confusion that passed.  Subsequently, in February 2007 his unit 
came under mortar attack less than 20 feet away.  This shook the 
whole building and things were flying through the air.  He denied 
any impact to his head.  He saw a bright light and the next thing 
he knew he was in his bunk.  He had no verified loss of 
conscious.  Seven soldiers died in that attack.  He was checked 
by the medics and returned to duty.  He complained of headaches, 
blurred vision, and short term memory loss since.  

The veteran's TBI residuals have remained stable/constant.  He 
denied significant episodes of vertigo and his symptoms are 
reportedly blurred vision and ringing in the ears.  He was 
currently treated with medication.  

To all of the above claims the examiner responded to a list of 
printed questions as follows:
Did injury or disease occur before active 
service? No; during active service; yes; 
after active service; no.

The file contains a June 2006 demobilization examination noting a 
sharp burning pain in his back subsequent to hitting a bump while 
driving in a vehicle in Iraq.  The pain lasted for a week and 
never really went away.  He used Doan's pills for the pain.  The 
examiner diagnosed a lumbar back strain.  He noted the Veteran 
had a history of lumbar syndrome with occasional flare-up related 
to activities with no radiation.  The veteran self treated with 
heat and analgesics.  

A June 2007 statement from the Veteran made before his Company 
Commander stated that on or around November 2006 while responding 
to a recovery mission at MSR Tampa, Iraq he was sitting in the 
gunners seat when the driver hit a drop off in the road and he 
felt a sharp burning pain in his lower back.  

In a TBI Questionnaire dated June 2007, the Veteran reported that 
he had been within 50 ft of an IED explosion in February 2007.  
He also had a mortar explode outside of his hooch.  He did not 
report any vehicle accident, fall, blow, or whiplash injury.  
Neither was he diagnosed with TBI during any deployment.  

The file also contains a May 2008 buddy statement from Sgt. M.H., 
noting the Veteran had told him that he had injured his back in 
training in November 2006 in Iraq.

In addition a February 2009 letter from Captain T.M., submitted 
in support of the Veteran's claim for PTSD related the story of 
the February 2007 mortar attack and the Veteran's participation 
in graphic details.

The evidence of record is inconclusive as to whether the Veteran 
has any current residuals of a TBI that are the result of in-
service exposure to IEDs.  The Board finds that the November 2007 
VA examination report was inadequate for rating purposes.  
Indeed, the examiner in essence reported the veteran's claims 
offering no details or medical opinions.  

Based on the foregoing findings, the RO should arrange for the 
Veteran to undergo additional VA examinations to clarify the 
nature and etiology of his claimed wrist, back, stomach, and TBI 
residuals on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should undertake all 
appropriate development in order to obtain 
the Veteran's entire service treatment 
records and personnel file for his period 
of service in the U.S. Army National Guard 
from December 30, 2005 to August 27, 2007.  
Pursuant to this process, the RO/AMC should 
contact the National Personnel Records 
Center (NPRC), the Veteran's National Guard 
unit (Battery B, 1st BN, 161st FA FC -
Topeka, KS 66611-1287), or any other 
appropriate service department source.  All 
attempts to secure this evidence must be 
documented in the claims file.

2.  With any necessary assistance and 
authorization from the Veteran, the RO/AMC 
should take appropriate action to secure 
any records which have not been previously 
secured for inclusion in the claims file, 
including private treatment records and 
records from the VA Kansas City Division 
Medical Center relating to the Veteran's 
wrist disorder, back disorder, stomach 
disorder, and TBI residuals, for the period 
from June 2006 to the present.

3.  Thereafter, the Veteran should be 
afforded appropriate VA examinations to 
determine the nature and etiology of his 
claimed wrist, back and stomach disorders.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner for 
review of the case.  

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to provide an opinion as to 
whether it is as least as likely as not (50 
percent probability or greater) that any 
diagnosed wrist, back, or stomach disorder 
is etiologically related to his period of 
active service.  The examiner is also 
requested to provide an opinion as to 
whether it is as least as likely as not (50 
percent probability or greater) that any 
diagnosed wrist, back, or stomach disorder 
was caused or aggravated (i.e., worsened 
beyond its natural progression) by his 
service.  If the examiner determines that 
there has been aggravation as a result of 
service (in particular with the spina 
bifida condition), the examiner should 
report the baseline level of severity of 
the disorder prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  In doing so, the 
examiner should acknowledge and discuss the 
statements from the Veteran asserting the 
continuity of symptomatology since service 
as well as the November 2007 VA examination 
findings and the findings in the VA 
treatment record on file. 

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

4.  The Veteran should also be afforded a 
VA TBI examination for the purpose of 
ascertaining whether he has any current 
residuals of a traumatic brain injury 
sustained in service in July 2005 to August 
2007.  Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for review 
of the case. 

The current C&P TBI Examination Guidelines 
must be followed.  All indicated tests must 
be performed, and all findings reported in 
detail. The examiner is specifically 
requested to identify all residual symptoms 
(including all subjective complaints) that 
are determined to be related to the 
November 2006 IED attack; and or the 
February 2007 rocket and mortar attack as 
reported by Captain T.M. in his February 
2009 letter.  The examiner should also 
opine as to whether it is at least as 
likely as not (a probability of 50 percent 
or greater) that the claimed impairment, 
including, but not limited to, headaches, 
blurred vision, chronic gait disorder with 
ataxia, chronic seizures and memory loss, 
are related to the IED, rocket, and mortar 
attacks in service and any possible 
accompanying head injury in service. The 
examiner's attention is directed to the 
service treatment records, post-service 
medical records and the arguments by the 
Veteran and his representative.  A complete 
rationale for all conclusions must be 
included in the report provided.

5.  Thereafter, the RO/AMC must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
conducted and completed in full.  The 
RO/AMC should review the examination report 
to ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the 
RO/AMC must implement corrective procedures 
at once.

6.  Following any other indicated 
development, the RO/AMC should readjudicate 
the claims.  If any benefit is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).




 Department of Veterans Affairs


